The exceptions were briefly spoken toby Brown and T. McGaw for the plaintiff, and Rogers for the defendant; and the opinion of the Court was delivered at the ensuing June term in Washington,. by
Weston J.
who, after stating the facts as above, proceeded as. follows.
We do not perceive any objection to the instructions of the Judge-to the jury. Upon the first view suggested, which the testimony-rendered suitable and appropriate, the defendant received precisely what he purchased and what he expected ; and if so, was unquestionably bound to pay the stipulated price. The second instruction is well supported by authority. When a sale is made without warranty and without fraud, and the reasonable and just expectations of the purchasers as to the quality are disappointed, if nevertheless he receives the article without objection he is liable for the price agreed. In this case notice was given and complaint made, whether well or ill founded, and it was submitted to the jury to determine whether, if some of the bricks were not so good as they ought to have been, others were not betterj and whether upon the whole the defendant or his agent had not waived all objection to the quality, and received them under the contract •, and they found that he had. If the defendant did so, he was chargeable for the price he had agreed to pay; and we are of opinion the Judge was warranted in presenting the case under this aspect to the jury.

The exceptions are overruled, and the judgment affirmed.